  Case: 2:21-cv-02918-MHW-EPD Doc #: 1 Filed: 05/28/21 Page: 1 of 9 PAGEID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

                                                     )
 PETEY MARTINEZ, on behalf of himself                )   CASE NO.
 and all others similarly situated,                  )
                                                     )   JUDGE
                  Plaintiff,                         )
                                                     )   MAGISTRATE JUDGE
           vs.                                       )
                                                     )   COLLECTIVE AND CLASS ACTION
 MPOWER ENERGY NJ LLC                                )   COMPLAINT
                                                     )
                  Defendant.                         )   JURY DEMAND ENDORSED HEREON
                                                     )

       Plaintiff Petey Martinez (“Plaintiff”), on behalf of himself and all others similarly situated,

for his Complaint against MPower Energy NJ LLC (“Defendant”), states and alleges as follows:

                                            INTRODUCTION

       1.        This case challenges Defendant’s policies and practices that violate the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. §§ 201-219, as well as the Ohio Minimum Fair Wage

Standards Act, Ohio Rev. Code § 4111.03 (“OMFWSA”).

       2.        Plaintiff brings this case as an FLSA “collective action” pursuant to 29 U.S.C. §

216(b), which provides that “[a]n action to recover the liability “prescribed by the FLSA “may be

maintained against any employer … by any one or more employees for and on behalf of himself

or themselves and other employees similarly situated. Plaintiff brings this case on behalf of herself

and other “similarly-situated” persons who may join this case pursuant to § 216(b) (the “FLSA

Class”).

       3.        Plaintiff also brings this case as a class action pursuant to Fed. R. Civ. P. 23 on

behalf of himself and other members of a class of persons, defined herein, who assert factually-

related claims under the OMFWSA (the “Ohio Class”).
  Case: 2:21-cv-02918-MHW-EPD Doc #: 1 Filed: 05/28/21 Page: 2 of 9 PAGEID #: 2




                                  JURISDICTION AND VENUE

        4.      This Court has federal question jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 and 29 U.S.C. § 216(b).

        5.      This Court has supplemental jurisdiction over Plaintiff’s claims under the OMFWSA

because those claims are so related to the FLSA claims as to form part of the same case or controversy.

        6.      Venue is proper in this forum pursuant to 28 U.S.C. § 1391 because a substantial part

of the events and omissions giving rise to Plaintiff’s claims occurred in this District and Division.

                                              PARTIES

        7.      Plaintiff is an adult individual residing in New York.

        8.      Within the last three years, Plaintiff and those similarly situated were employees of

Defendant within the meaning of the FLSA and the OMFWSA.

        9.      Defendant is a New York limited liability company that is registered to do business in

Ohio as a foreign limited liability company. Defendant can be served via its registered agent,

Registered Agents Inc., 6545 Market Ave. N, Suite 100, Canton, Ohio 44721.

        10.     At all relevant times, Defendant was an employer within the meaning of 29 U.S.C.

§ 203(d) and Ohio Rev. Code § 4111(D)(2).

        11.     At all relevant times, Defendant was an enterprise engaged in commerce or in the

production of goods for commerce within the meaning of 29 U.S.C. § 203(s)(1).

        12.     At all relevant times, Plaintiff and those similarly situated were employees engaged

 in commerce or in the production of goods for commerce within the meaning of 29 U.S.C. §§ 206-

 207.

        13.     Plaintiff’s written consent to join this action is being filed pursuant to 29 U.S.C.

§ 216(b) and is attached as Exhibit A.



                                                   2
  Case: 2:21-cv-02918-MHW-EPD Doc #: 1 Filed: 05/28/21 Page: 3 of 9 PAGEID #: 3




                                   FACTUAL ALLEGATIONS

       14.     Defendant is a renewable energy provider that sells energy to residential and

commercial customers in New York, New Jersey, Pennsylvania, Maryland, Ohio, and Connecticut.

       15.     Plaintiff and other similarly situated employees are or were employed by Defendant

as Sales and Marketing Representatives, or other similar titles (“SMRs”). Plaintiff was employed by

Defendant as an SMR in Columbus, Ohio.

       16.     SMRs’ job duties are to solicit customers on Defendant’s behalf.

       17.     After starting their day with a morning meeting at Defendant’s office, SMRs go “into

the field,” going door-to-door to solicit customers on Defendant’s behalf.

       18.     Although SMRs go door-to-door to solicit customers on Defendant’s behalf, SMRs

do not actually make or finalize any sales.

       19.     Rather, when a potential customer indicates an interest in Defendant’s products, the

potential customer is required to contact a third-party verification service. Defendant does not permit

SMRs to be present when a potential customer contacts the third-party verification service.

       20.     Even after a potential customer contacts the third-party verification service, that

potential customer has still not finalized a sales transaction with Defendant. Rather, the potential

customer has to have a second verification call, which typically took place the day after the customer

was solicited by an SMR.

       21.     Before the potential customer completes the second verification call, that potential

customer has not entered into a binding contract with Defendant, and is not obligated to complete a

transaction with Defendant. Nor is Defendant obligated to enter into a transaction with the potential

customer.




                                                  3
  Case: 2:21-cv-02918-MHW-EPD Doc #: 1 Filed: 05/28/21 Page: 4 of 9 PAGEID #: 4




        22.    Thus, SMRs’ primary job duties are not “making sales” or “obtaining orders or

contracts for services” within the meaning of 29 C.F.R. § 541.501.

        23.    Plaintiff and other similarly situated SMRs routinely work more than 40 hours in a

workweek.

        24.    SMRs are not paid an hourly wage by Defendant. Rather, SMRs receive a base salary

and commissions.

        25.    SMRs are not compensated at a rate of one and one-half times their regular rate of pay

for all hours worked in excess of 40 hours per workweek.

        26.    Upon information and belief, Defendant incorrectly classifies its SMRs as exempt

employees under the “outside sales employees” exemption under the FLSA and Ohio law.

        27.    Because SMRs are incorrectly classified as exempt under the FLSA, Defendant’s

failure to compensate SMRs at a rate of one and one-half times their regular rate of pay for all hours

worked in excess of 40 hours per workweek violates the FLSA and OMFWSA.

        28.    Defendant knowingly and willfully engaged in the above-mentioned violations of the

FLSA.

                           COLLECTIVE ACTION ALLEGATIONS

        29.    Plaintiff brings this action on his own behalf pursuant to 29 U.S.C. § 216(b), and on

behalf of all other similarly situated persons who have been, are being, or will be, adversely affected

by Defendant’s unlawful conduct.

        30.    The class that Plaintiff seeks to represent and for whom Plaintiff seeks the right to

send “opt-in” notices for purposes of the collective action, and of which Plaintiff himself is a member,

is composed of and defined as follows:




                                                   4
  Case: 2:21-cv-02918-MHW-EPD Doc #: 1 Filed: 05/28/21 Page: 5 of 9 PAGEID #: 5




       All current and former Sales and Marketing Representatives (or other
       employees of Defendant who have similar job titles or perform similar job duties)
       who were employed by Defendant and who worked 40 or more hours in any
       workweek at any time in the three years preceding the date of the filing of this
       Action to the present.

       31.     This action is maintainable as an “opt-in” collective action pursuant to 29 U.S.C.

§ 216(b). In addition to Plaintiff, numerous current and former employees are similarly situated with

regard to their claims for unpaid wages and damages. Plaintiff is representative of those other

employees and are acting on behalf of their interests as well as his own in bringing this action.

       32.     These similarly situated employees are known to Defendant and are readily

identifiable through Defendant’s payroll records. These individuals may readily be notified of this

action and allowed to opt-in pursuant to 29 U.S.C. § 216(b), for the purpose of collectively

adjudicating their claims for unpaid overtime compensation, liquidated damages, attorneys’ fees and

costs under the FLSA.

                           OHIO CLASS ACTION ALLEGATIONS

       33.     Plaintiff further brings this action pursuant to Fed. R. Civ. P. 23(a) and (b)(3) on behalf

of himself and a class of current or former employees employed by Defendant in Ohio within the last

two years.

       34.     The Rule 23 class is defined as:

       All current and former Sales and Marketing Representatives (or other
       employees of Defendant who have similar job titles or perform similar job duties)
       who were employed by Defendant in Ohio and who worked 40 or more hours in
       any workweek at any time in the two years preceding the date of the filing of this
       Action to the present.

       35.     The class is so numerous that joinder of all class members is impracticable. Plaintiff

is unable to state the exact size of the potential class but, upon information and belief, avers that it

consists of at least 75 class members.



                                                   5
  Case: 2:21-cv-02918-MHW-EPD Doc #: 1 Filed: 05/28/21 Page: 6 of 9 PAGEID #: 6




          36.    There are questions of law or fact common to the class including: whether Defendant

incorrectly classified its SMRs as exempt and whether Defendant’s misclassification of SMRs as

exempt resulted in the underpayment of overtime compensation.

          37.    Plaintiff will adequately protect the interests of the class. His interests are not

antagonistic to but, rather, are in unison with, the interests of the members of the class. Plaintiff’s

counsel has broad experience in handling class action wage-and-hour litigation and is fully qualified

to prosecute the class claims in this case.

          38.    The questions of law or fact that are common to the class predominate over any

questions affecting only individual members. The primary questions that will determine Defendant’s

liability to the class are common to the class as a whole, and predominate over any questions affecting

only individual class members.

          39.    Class action treatment is superior to other available methods for the fair and efficient

adjudication of this controversy. Requiring class members to pursue their claims individually would

entail a host of separate suits, with concomitant duplication of costs, attorneys’ fees, and demands on

court resources. Many classes members’ claims are sufficiently small that they would be reluctant to

incur the substantial cost, expense, and risk of pursuing their claims individually. Certification of this

case pursuant to Fed. R. Civ. P. 23 will enable the issues to be adjudicated for all class members with

the efficiencies of class litigation.

                                              COUNT ONE
                                        (FLSA Overtime Violations)

          40.    Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          41.    Plaintiff and other similarly situated employees regularly worked over 40 hours per

workweek in the three years preceding the filing of this Action.

                                                    6
  Case: 2:21-cv-02918-MHW-EPD Doc #: 1 Filed: 05/28/21 Page: 7 of 9 PAGEID #: 7




          42.   Defendant failed to pay Plaintiff and other similarly situated employees overtime

compensation at a rate of one and one-half times their regular rate of pay for all of the hours they

worked in excess of forty (40) each workweek.

          43.   Defendant’s practice and policy of not paying Plaintiff and other similarly situated

employees overtime compensation at a rate of one and one-half times their regular rate of pay for all

hours worked over forty (40) each workweek violated the FLSA, 29 U.S.C. §§ 201-219, 29 C.F.R. §

785.24.

          44.   By engaging in the above-mentioned conduct, Defendant willfully, knowingly, and/or

recklessly violated provisions of the FLSA.

          45.   As a result of Defendant’s practices and policies, Plaintiff and other similarly situated

employees have been damaged in that they have not received wages due to them pursuant to the

FLSA.

                                       COUNT TWO
                                 (OMFWSA Overtime Violations)

          46.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          47.   Plaintiff and other similarly situated employees regularly worked over 40 hours per

workweek in the two years preceding the filing of this Action.

          48.   Defendant failed to pay Plaintiff and other similarly situated employees overtime

compensation at a rate of one and one-half times their regular rate of pay for all of the hours they

worked in excess of forty (40) each workweek.

          49.   Defendant’s practice and policy of not paying Plaintiff and other similarly situated

employees overtime compensation at a rate of one and one-half times their regular rate of pay for all

hours worked over forty (40) each workweek violated the OMFWSA, Ohio Rev. Code § 4111.03.

                                                   7
  Case: 2:21-cv-02918-MHW-EPD Doc #: 1 Filed: 05/28/21 Page: 8 of 9 PAGEID #: 8




       50.    As a result of Defendant’s practices and policies, Plaintiff and other similarly situated

employees have been damaged in that they have not received wages due to them pursuant to the

OMFWSA.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of herself and all persons similarly situated, prays that

this Honorable Court:

       A.     Conditionally certify this case as an FLSA “collective action” pursuant to 29 U.S.C.
              § 216(b) and direct that Court-approved notice be issued to similarly situated
              persons informing them of this action and enabling them to opt-in;

       B.     Enter judgment against Defendant and in favor of Plaintiff and any opt-in plaintiffs
              who join this case pursuant to 29 U.S. C. § 216(b);

       C.     Enter judgment against Defendant and in favor of Plaintiff and the Ohio Class;

       D.     Award Plaintiff and the putative class actual damages for unpaid wages;

       E.     Award Plaintiff and the putative class liquidated damages equal in amount to the
              unpaid wages found due to Plaintiffs and the putative class;

       F.     Award Plaintiff and the putative class pre-judgment and post-judgment interest at
              the statutory rate;

       G.     Award Plaintiff and the putative class attorneys’ fees, costs, and disbursements; and

       H.     Award Plaintiff and the putative class further and additional relief as this Court
              deems just and proper.




                                                 8
Case: 2:21-cv-02918-MHW-EPD Doc #: 1 Filed: 05/28/21 Page: 9 of 9 PAGEID #: 9




                                                   Respectfully submitted,
                                                   NILGES DRAHER LLC

                                                   /s/ Jeffrey J. Moyle
                                                   Jeffrey J. Moyle (0084854)
                                                   1360 E. 9th Street, Suite 808
                                                   Cleveland, Ohio 44114
                                                   Telephone:      216-230-2955
                                                   Facsimile:      330-754-1430
                                                   Email:          jmoyle@ohlaborlaw.com

                                                   Shannon M. Draher (0074304)
                                                   Hans A. Nilges (0076017)
                                                   7266 Portage St., N.W., Suite D
                                                   Massillon, Ohio 44646
                                                   Telephone:    330-470-4428
                                                   Facsimile:    330-754-1430
                                                   Email:        sdraher@ohlaborlaw.com
                                                                 hans@ohlaborlaw.com

                                                   Counsel for Plaintiff




                                     JURY DEMAND
    Plaintiffs demands a trial by jury on all eligible claims and issues.


                                           /s/ Jeffrey J. Moyle
                                           Jeffrey J. Moyle
                                           One of the Attorneys for Plaintiff




                                              9
